The opinion of the court was delivered by
Valentine, J.:
Where a chattel mortgage for a horse owned and kept in the county where the mortgage is executed describes the horse as follows, to-wit: “ One dark bay horse, fifteen hands high, heavy made) with black mane, tail and legs, (the closer to the hoofs the blacker the legs;) star in the forehead on a level with the eyes, and ranging upwards; stripe on the nose extending to both lips; a little white streak on the withers, and a little sunk just behind the withers;” and where the mortgage is in every other respect valid, and in due form, and properly filed in the register’s office, the mortgage is not void for any uncertainty in the description of the horse. Nor is it necessary that a chattel mortgage, for a horse shall be made to show where the horse is situated at the time the mortgage is executed provided the horse is otherwise sufficiently described.
We think the evidence brought to this court amply sustains the verdict of the jury. But there is another reason why we could not say that the verdict is against the evidence. The record does not show that all the evidence has been brought to this court.
The judgment of the district court is affirmed.
All the Justices concurring.